Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent application 17064014 filed on 10/6/2020. Application 117065014 is a continuation of U.S. Patent application 15/437,109 now U.S. Patent No. 10838584.
	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1 and 11 are independent claims. The information disclosure statement filed on 10/6/2020, 3/1/2021, 3/24/2021, 6/1/2021, 8/9/2021, 10/20/2021, 12/20/2021, 3/3/2022 and 4/26/2022 have been entered and considered by the examiner.

Drawings
	The drawings filed on 10/6/2020 have been accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10838584. Although the claims at issue are not identical, they are not patentably distinct from each other because:
1. Claim 1 of Patent ‘8584 a computing device to provide template based calendar events with graphic enrichment, the computing device comprising: 
a communication interface configured to facilitate communication between the computing device and one or more servers associated with a productivity service; 
a memory configured to store instructions; 
and one or more processors coupled to the memory, wherein the one or more processors, in conjunction with the instructions stored in the memory, are configured to execute components of a calendar service, the components of the calendar service comprising (Claim 1 of Patent ‘8584 discloses a “method to provide template based calendar events with graphic enrichment, the method comprising:” ):
 a calendar application configured to facilitate scheduling of events and meetings in conjunction with the productivity service; 
and a visual event template module configured to:
 receive a request to create an event on a calendar; (Claim 1 of Patent ‘8584 discloses “receiving, via a user interface, a request to create an event on a calendar;”)
enable display of one or more visual aids for selection wherein each of the one or more visual aids is a non-text graphical element; (Claim 1 of Patent ‘8584 discloses “enabling display of one or more visual aids for selection, wherein each of the one or more visual aids is a non-text graphical element representing an event template for selection;”)
receive a selection of a visual aid from the one or more visual aids; (Claim 1 of Patent ‘8584 discloses “receiving a selection of a visual aid from the one or more visual aids;”).
retrieve information associated with a user requesting the event based on the visual aid selection; infer one or more aspects of the event based on the information associated with the user requesting the event; (Claim 1 of Patent ‘8584 discloses “retrieving information associated with a user requesting the event based on the visual aid selection to infer one or more aspects of the event;”)
enable display of a suggested event, the suggested event determined by the calendar application, with the one or more inferred aspects; (Claim 1 of Patent ‘8584 discloses “enabling display of a suggested event, said suggested event suggested by a calendar application, with the one or more inferred aspects”)
receive a confirmation of the suggested event; (Claim 1 of Patent ‘8584 discloses “receiving one of a confirmation and a modification to the suggested event.”)
and responsive to receiving the confirmation, enable display of the suggested event on the calendar. (Claim 1 of Patent ‘8584 discloses “enabling display of one of the suggested event on the calendar if the confirmation is received and a modified event on the calendar if the modification is received.”)

Claim 11 is similar in scope to Claim 1 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20080319818 (Gurdin).

1. A computing device to provide template based calendar events with graphic enrichment, the computing device comprising:
a communication interface configured to facilitate communication between the computing device and one or more servers associated with a productivity service; (See Gurdin at [0028] for a client server relationship description)
a memory configured to store instructions; (See Gurdin at [0030] where disclosed is a client device memory)
and one or more processors coupled to the memory, wherein the one or more processors, in conjunction with the instructions stored in the memory, are configured to execute components of a calendar service, the components of the calendar service comprising (See Gurdin at [0083] where processors are disclosed):
 a calendar application configured to facilitate scheduling of events and meetings in conjunction with the productivity service; (See Gurdin at [0005] a calendar to facilitate scheduling is disclosed.)
and a visual event template module configured to:
 receive a request to create an event on a calendar; (See Gurdin at [0032] “when the user selects the new event button in step 303, the new event routine runs and displays a second level GUI for the new event on the user's computing device in step 304, for example, as a smaller pop-up window inside the larger calendar window.”)
enable display of one or more visual aids for selection wherein each of the one or more visual aids is a non-text graphical element; (See Gurdin at [0060] “A variety of event types can be predefined or user defined on the pull down menu for selection by the user and saved as a detail of the event. Advantageously, the event type menu 469 can be configured to allow multimedia content to be associated with the event definition”)
receive a selection of a visual aid from the one or more visual aids; (See Gurdin at [0061] where the user performs a selection in accordance with the teachings of Gurdin at [0060]).
retrieve information associated with a user requesting the event based on the visual aid selection; infer one or more aspects of the event based on the information associated with the user requesting the event; (See again Gurdin at [0061] where disclosed is that “[f]or example, the content linked to locations 458 and 459 could be automatically generated based on a search using details of the event, such as event type, or could be user configured.” See also Gurdin at [0049] where it is stated that “In step 346, the process reads the date and time fields in the stored record . . . In step 348, the process reads the event type field in the stored record.” See also Gurdin at [0032] where it is stated that the application sends and receives data from a client device.)
enable display of a suggested event, the suggested event determined by the calendar application, with the one or more inferred aspects; (See Gurdin at [0005] where implied is a plurality of event detail widgets as described by Gurdin at [0061]. These widgets are in such as state as to require confirmation before they are finalized.)
receive a confirmation of the suggested event; (See Gurdin at [0047] a selection is received from a user and the details are saved.)
and responsive to receiving the confirmation, enable display of the suggested event on the calendar. (See Gurdin at [0049] where the event representation is placed on the calendar.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine embodiment of Gurdin taught at [0005] and the one described later at [0061]. The motivation to do so would have been helping the user to address the additional components of an event as taught by Gurdin at [0004].


2. Gurdin discloses the limitation of Claim 1.
Gurdin discloses a limitation wherein the one or more processors are configured to enable display of the suggested event by enabling display of the suggested event with one of a graphic and an image associated with the suggested event as background on the calendar. (See Gurdin at [0062] where the event is placed on the calendar. This is held to teach the limitation as stated above.)

3. Gurdin discloses the limitation of Claim 1.
Gurdin discloses a limitation wherein the visual event template module is further configured to:
 receive a plurality of event templates, each event template represented by a visual aid, as a default template set; (See Gurdin at [0061] and Fig. 5C item 469, where disclosed is a dropdown with a set of event items teaching the limitation of templates.)
and enable the user to do one selected from the group consisting of modify the event templates in the default template set and add new event templates to the default template set. (See Gurdin at [0061]-[0062] where the creation of new event types is disclosed that may presumably be placed in the dropdown item 469).




4. Gurdin discloses the limitation of Claim 1.
Gurdin discloses a limitation wherein the visual event template module is further configured to:
 analyze the user's behavior in scheduling events;
and create a new event template based on the analysis. (See Gurdin at [0061] where it is stated that “[f]or example, the content linked to locations 458 and 459 could be automatically generated based on a search using details of the event, such as event type, or could be user configured.”)

5. Gurdin discloses the limitation of Claim 4.
Gurdin discloses a limitation wherein the visual event template module is configured to create the new event template based on a determination of repetitive events and one or more aspects of the repetitive events. (See Gurdin at [0060] where one of the discussed events is a birthday. A birthday is by definition a repetitive event.)

6. Gurdin discloses the limitation of Claim 2.
Gurdin discloses a limitation wherein the visual event template module is further configured to:
 enable the user to select or modify the one of the graphic and the image used as the background. (See Gurdin at [0061] where image selection of a background image is held to teach the limitation of selection as disclosed.)


7. Gurdin discloses the limitation of Claim 1.
Gurdin discloses a limitation wherein the visual event template module is further configured to:
 employ at least one selected from the group consisting of a shading scheme, a highlighting scheme, a color scheme, and a textual scheme to enable display of additional information associated with the suggested event. (See Gurdin at [0060] where highlighting is used to indicate selection. This is held to teach information additional to what is present in the event, namely that the event itself is under selection. See also Gurdin at [0080] wherein disclosed is “procedural shaders, such as pixel and vertex shaders,” are disclosed which would have made it obvious to try such things in combination with the teaching of the events, since Gurdin teaches that there is a need to represent certain events visually when they do not fit neatly into blocks of time at [0004].)

9. Gurdin discloses the limitation of Claim 1.
Gurdin discloses a limitation wherein the one or more processors are configured to enable display of the suggested event with the one or more inferred aspects by pre-filling, with the one or more inferred aspects, at least one selected from the group consisting of a title field, a timing field, a location field, a free/busy state field, an attendee field, a reminder time field, a description field, and a private/public state field. (See Gurdin at [0032] where disclosed is “[t]he second level or "new event" GUI includes additional widgets adapted for user interaction regarding event details, such as text fields for entering subject and location, and pull-down menus for selecting start date, start time, etc.”)
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem Gurdin received information to infer events consistent with [0061];
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem as explained by Gurdin in [0032] that various details were provided for the scheduling of events, and the list of such items was left open ended;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the items listed in claim were known and related to scheduling;
(4) and that no further analysis is necessary in holding the subject matter of Claim 9 obvious in light of the guidelines of MPEP §2134.


10. Gurdin discloses the limitation of Claim 1.
Gurdin discloses a limitation wherein the one or more processors are configured to infer the one or more aspects of the event from at least one selected from the group consisting of a usage history of the calendar application by the user, a usage history of the calendar application by one or more other users, a local event template source, and an external event template source. (See Gurdin at [0030] where a user is permitted to schedule events with other users.)

11. Gurdin discloses a computing device to provide template based calendar events with graphic enrichment, the computing device comprising:
a communication interface configured to facilitate communication between the computing device and one or more servers associated with a productivity service; (See Gurdin at [0028] for a client server relationship description)
a memory configured to store instructions; (See Gurdin at [0030] where disclosed is a client device memory)
and one or more processors coupled to the memory, wherein the one or more processors, in conjunction with the instructions stored in the memory, are configured to execute components of a calendar service, the components of the calendar service comprising (See Gurdin at [0083] where processors are disclosed):
 a calendar application configured to facilitate scheduling of events and meetings in conjunction with the productivity service; (See Gurdin at [0005] a calendar to facilitate scheduling is disclosed.)
and a visual event template module configured to:
receive a request to create an event on a calendar; (See Gurdin at [0032] “when the user selects the new event button in step 303, the new event routine runs and displays a second level GUI for the new event on the user's computing device in step 304, for example, as a smaller pop-up window inside the larger calendar window.”)
enable display of one or more visual aids for selection wherein each of the one or more visual aids is a non-text graphical element; (See Gurdin at [0060] “A variety of event types can be predefined or user defined on the pull down menu for selection by the user and saved as a detail of the event. Advantageously, the event type menu 469 can be configured to allow multimedia content to be associated with the event definition”)
receive a selection of a visual aid from the one or more visual aids; (See Gurdin at [0061] where the user performs a selection in accordance with the teachings of Gurdin at [0060]).
retrieve information associated with a user requesting the event based on the visual aid selection; infer one or more aspects of the event based on the information associated with the user requesting the event; (See again Gurdin at [0061] where disclosed is that “[f]or example, the content linked to locations 458 and 459 could be automatically generated based on a search using details of the event, such as event type, or could be user configured.” See also Gurdin at [0049] where it is stated that “In step 346, the process reads the date and time fields in the stored record . . . In step 348, the process reads the event type field in the stored record.” See also Gurdin at [0032] where it is stated that the application sends and receives data from a client device.)
enable display of a suggested event, the suggested event determined by the calendar application, with the one or more inferred aspects; (See Gurdin at [0005] where implied is a plurality of event detail widgets as described by Gurdin at [0061]. These widgets are in such as state as to require confirmation before they are finalized.)
receive a modification to the suggested event; and (See Gurdin at [0047] a selection is received from a user and the details are saved.)
responsive to receiving the modification, enable display of a modified event on the calendar. (See Gurdin at [0049] where the event representation is placed on the calendar.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine embodiment of Gurdin taught at [0005] and the one described later at [0061]. The motivation to do so would have been helping the user to address the additional components of an event as taught by Gurdin at [0004].

12. Gurdin discloses the limitation of Claim 11.
Gurdin discloses a limitation wherein the one or more processors are configured to enable display of the modified event by enabling display of the modified event with one of a graphic and an image associated with the modified event as background on the calendar. (See Gurdin at [0062] where the event is placed on the calendar. This is held to teach the limitation as stated above.)

13. Gurdin discloses the limitation of Claim 11.
Gurdin discloses a limitation wherein the visual event template module is further configured to:
 receive a plurality of event templates, each event template represented by a visual aid, as a default template set; (See Gurdin at [0061] and Fig. 5C item 469, where disclosed is a dropdown with a set of event items teaching the limitation of templates.)
and enable the user to do one selected from the group consisting of modify the event templates in the default template set and add new event templates to the default template set. (See Gurdin at [0061]-[0062] where the creation of new event types is disclosed that may presumably be placed in the dropdown item 469).



14. Gurdin discloses the limitation of Claim 13.
Gurdin discloses a limitation wherein the visual event template module is further configured to:
analyze the user's behavior in scheduling events;
and create a new event template based on the analysis. (See Gurdin at [0061] where it is stated that “[f]or example, the content linked to locations 458 and 459 could be automatically generated based on a search using details of the event, such as event type, or could be user configured.”)

15. Gurdin discloses the limitation of Claim 14.
Gurdin discloses a limitation wherein the visual event template module is configured to create the new event template based on a determination of repetitive events and one or more aspects of the repetitive events. (See Gurdin at [0060] where one of the discussed events is a birthday. A birthday is by definition a repetitive event.)

16. Gurdin discloses the limitation of Claim 12.
Gurdin discloses a limitation wherein the visual event template module is further configured to: enable the user to select or modify the one of the graphic and the image used as the background. (See Gurdin at [0061] where image selection of a background image is held to teach the limitation of selection as disclosed.)



17. Gurdin discloses the limitation of Claim 11.
Gurdin discloses a limitation wherein the visual event template module is further configured to: employ at least one selected from the group consisting of a shading scheme, a highlighting scheme, a color scheme, and a textual scheme to enable display of additional information associated with the modified event. (See Gurdin at [0060] where highlighting is used to indicate selection. This is held to teach information additional to what is present in the event, namely that the event itself is under selection. See also Gurdin at [0080] wherein disclosed is “procedural shaders, such as pixel and vertex shaders,” are disclosed which would have made it obvious to try such things in combination with the teaching of the events, since Gurdin teaches that there is a need to represent certain events visually when they do not fit neatly into blocks of time at [0004].)

19. Gurdin discloses the limitation of Claim 11.
Gurdin discloses a limitation wherein the one or more processors are configured to enable display of the suggested event with the one or more inferred aspects by pre-filling, with the one or more inferred aspects, at least one selected from the group consisting of a title field, a timing field, a location field, a free/busy state field, an attendee field, a reminder time field, a description field, and a private/public state field. (See Gurdin at [0032] where disclosed is “[t]he second level or "new event" GUI includes additional widgets adapted for user interaction regarding event details, such as text fields for entering subject and location, and pull-down menus for selecting start date, start time, etc.”)
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem Gurdin received information to infer events consistent with [0061];
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem as explained by Gurdin in [0032] that various details were provided for the scheduling of events, and the list of such items was left open ended;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because the items listed in claim were known and related to scheduling;
(4) and that no further analysis is necessary in holding the subject matter of Claim 9 obvious in light of the guidelines of MPEP §2134.

20. Gurdin discloses the limitation of Claim 11.
Gurdin discloses a limitation wherein the one or more processors are configured to infer the one or more aspects of the event from at least one selected from the group consisting of a usage history of the calendar application by the user, a usage history of the calendar application by one or more other users, a local event template source, and an external event template source. (See Gurdin at [0030] where a user is permitted to schedule events with other users.)

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurdin in view of U.S. Pre-grant Publication US 20100123724 (Moore).
8. Gurdin discloses the limitations of Claim 1, wherein the one or more visual aids represent one or more event templates for selection. 
Gurdin may not specifically disclose a limitation to include at least one selected from the group consisting of an icon and an emoji. 
Moore discloses this limitation. (See Moore at [0008] where an emoji character input is selected by a user.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Gurdin and Moore. The two are analogous to the Applicant’s invention in that both relate to pictorial input. The motivation to do so would have been to “increase the effectiveness of and user satisfaction with portable electronic devices.” as taught by Moore at [0006]. It would have been obvious to try emojis with icons because emojis were a well-known icon type at the time of invention.

18. Gurdin discloses the limitation of Claim 11, wherein the one or more visual aids represent one or more event templates for selection.
Gurdin may not specifically disclose a limitation to include at least one selected from the group consisting of an icon and an emoji.
Moore discloses this limitation. (See Moore at [0008] where an emoji character input is selected by a user.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20080319818-A1 	12-2008 	Gurdin
US-20130268886-A1 	10-2013 	Suresh
US-20110119628-A1 	05-2011 	Carter
US-20150127403-A1 	05-2015 	PETTY
US-20140288990-A1 	09-2014 	MOORE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http:
//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
6/3/2022




						/WILLIAM L BASHORE/                                                                                       Supervisory Patent Examiner, Art Unit 2175